Citation Nr: 1036463	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-22 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York



THE ISSUES

1.  Entitlement to an earlier effective date prior to February 
27, 2006, for the grant of service connection for a low back 
strain, to include whether clear and unmistakable error (CUE) 
exists in prior rating decisions issued in April 1990 and May 
1996.

2.  Entitlement to an earlier effective date prior to February 
27, 2006, for the grant of service connection for a left ankle 
sprain, to include whether clear and unmistakable error (CUE) 
exists in prior rating decisions issued in April 1990 and May 
1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 
1990.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  That decision granted service 
connection for a low back strain and a recurrent left ankle 
sprain and assigned separate 10 percent disability evaluations 
effective from February 27, 2006.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

The Veteran testified at a hearing before the Board on December 
5, 2008.  A transcript of the hearing testimony is in the claims 
file.  

The Board subsequently remanded the case for further development 
in June 2009.  That development was completed, and the case has 
since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Reason for Remand:  To schedule the Veteran for a hearing before 
the Board at the RO in New York, New York.

As previously noted, the Veteran testified at a hearing before 
the Board on December 5, 2008.  However, a letter was later sent 
to him in April 2010 in which he was informed that the Veterans 
Law Judge who had conducted that hearing was no longer employed 
by the Board.  The letter stated that the law requires that the 
Veterans Law Judge who conducts a hearing on an appeal must 
participate in any decision made on that appeal.  The Veteran was 
further notified that he had a right to another hearing, and it 
was requested that he complete and return a form indicating 
whether he wished to have another hearing, and if so, what type 
of hearing.  

The Veteran completed and returned the form in May 2010 
indicating that he wanted an additional hearing before a Veterans 
Law Judge of the Board in Washington, DC.  He was scheduled for 
such a hearing in October 2010; however, he contacted the Board 
in September 2010 at which time he stated that he did not want a 
central office hearing and would rather have a travel board 
hearing in New York.  The Veteran has not yet been provided such 
a hearing.  The failure to afford him a hearing would amount to a 
denial of due process. 38 C.F.R. § 20.904(a)(3) (2009).  
Therefore, the veteran should be scheduled for a hearing before 
the Board at that RO in New York, New York.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to the New York RO 
for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law Judge 
of the Board at the local office in 
accordance with his request.  The Veteran 
should be notified in writing of the date, 
time, and location of the hearing.  After 
the hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the Board 
in accordance with appellate procedures.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).   
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


